TALIAFERRO, Judge.
The ownership of a miscellaneous lot of chattels is involved in this suit. The value of the chattels is alleged by the plaintiff to be $2,700. There is an admission in the note of evidence, presumably concurred in by both sides, that said chattels have a value in excess of $2,000. In view of these admitted facts, it is clear that the appeal was taken to the wrong court. This court is without jurisdiction of the case.
Accordingly, it is ordered that this appeal be transferred to the Honorable the Supreme Court of the State of Louisiana. Plaintiff-appellant is hereby granted a period of sixty days from and after the date upon which this decree becomes final within which to effect the transfer and to perfect his appeal in said Court, failing which action within the time fixed, this appeal is to stand dismissed.
Costs of this appeal are assessed against plaintiff-appellant. All other costs are to await final determination hereof.